Case 1:19-cr-02032-SMJ ECF No. 194-6 filed 09/11/20 PagelD.1414 Page 1 of 2

HXHIBIT EF
G Hanurd

 

O

A axyjeuscys MG
ope! Adeyt

x 4 .
:O ASE day. a4

PNO[D UEAOUOG Jos INoYOo UO aq oO} presy ysA¢ BuNo, UOUeYS 2

 

BBE Aday » ayt]

  

0202 9 yoogare4 eR Sem NNO MUL mec Latcs

i
p
wv
(= « AJ0{4} . S$S!NOOD
Ss <j semous py Suisipeapy suey - Sceauig ‘
v m) ’ SOSpIA
i

Fy ze . yosinag . (aquei4) siedues4 sang gniemnbetinaintaes $010Ud
inseigi senSnyog jouedsy (so) uesSus aa

f rset sisod

AlunwwoD

filed 09/11/20 PagelD.1415 Page 2
sh

s } oars Dart my a tape yea jnoqy

30H

¢
Al
i

Ey?
ill

ee aan » “aq aayog amyenbous

SWWig SPJOSIN 2 urns ewIWeAD
UBS BWIYe,)

aT FF -ayByaug eunyeasoAns sayday Zz 4

¢) mee Aiday ax] Z ws VRHI»
as yoy Auer yay eussys ¥y

ge §\day  axrq

ony Ajay 9

saydsy pr

A) abessaw pues @ “  artUs @ = Buimoyjog = pay gt

av Dv) Ey rye ma 11+)" TAD) wt) UES BWIWeA

awit #  --uudioo4 jeuonewazul

é
6 < abed sy Aq payry seabed

 

02032-SMJ ECF No. 194-6
iF

 

—

ES sg Ps ““- sepuaje) ajfoop J “J¢AunojUucIuag MD ajEI5 uCWBuluseay, ii “ula UoyBuryseay @ "Od Quney ewe, Q “M- }eu0g Aassfpg | “= sepuale> ajGooy FP aifoon S
:® a ,
g QO ~ Y= UN {LL Z9ZEECPESENIEL/SISOd/uErsEMeA/WOrYOOgGaDe BF O + >

rsen 3 - + x syscg - uers ewe, (1) Ef
